     Case 5:19-cv-00663-JVS-MRW Document 74 Filed 01/07/21 Page 1 of 2 Page ID #:661



 1
 2
 3
 4
 5
 6
 7
 8
 9            IN THE UNITED STATES DISTRICT COURT
10         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. ED CV 19-663 JVS (MRW)
13     CRYSTAL SWEET,
14                      Plaintiff,
                                             ORDER ACCEPTING FINDINGS
15                 v.                        AND RECOMMENDATIONS OF
                                             UNITED STATES MAGISTRATE
16     RUIZ, et al.,                         JUDGE
17                      Defendants.
18
19
20          Pursuant to 28 U.S.C. § 636, the Court reviewed the Complaint, the
21    records on file, and the Report and Recommendation of the United States
22    Magistrate Judge. Further, the Court has engaged in a de novo review of
23    those portions of the Report to which Plaintiff has objected. The Court
24    accepts the findings and recommendation of the Magistrate Judge.
25
26
27
28
     Case 5:19-cv-00663-JVS-MRW Document 74 Filed 01/07/21 Page 2 of 2 Page ID #:662



 1          IT IS ORDERED that Judgment be entered in favor of Defendants.

 2
 3
 4
      DATE: 1/7/21                      ___________________________________
 5
                                        HON. JAMES V. SELNA
 6                                      SENIOR U.S. DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
